737 N.W.2d 759 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Curtis Dwayne MEANS, Defendant-Appellant.
Docket No. 133486. COA No. 274888.
Supreme Court of Michigan.
September 12, 2007.
On order of the Court, the application for leave to appeal the February 7, 2007 order of the Court of Appeals is considered. We DIRECT appellate counsel, David G. Grunst (P36420), to file a supplemental brief addressing the reason(s) for his failure to timely file the defendant's delayed application for leave to appeal in the Court of Appeals, which led to administrative dismissal of the application on jurisdictional grounds. Counsel shall file the supplemental brief within 28 days of the date of this order.
The application for leave to appeal remains pending.